Citation Nr: 0943874	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-33 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Department of Veterans Affairs nonservice-
connected death pension benefits, to include the issue of 
whether the income of the Veteran's surviving spouse is 
excessive for purposes of payment of pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to June 
1958.  He died in November 2005.  The Appellant seeks death 
pension benefits as his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of adverse determination, dated in January 2006, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

In September 2009, the Appellant appeared at the RO and 
testified at a hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  In the application for death pension benefits in November 
2005, the Appellant reported a net worth of $9,500 in 
cash/bank accounts and recurring monthly income from Social 
Security and the Veteran's retirement benefits ($839.28 
annually); documentation from the Social Security 
Administration shows that effective December 1, 2005, she 
received $17,118 annually.  

2.  The Appellant has furnished evidence of unreimbursed 
medical expenses for the period of November 2005 through 
October 2006 of $4,493.64 and burial expenses of the Veteran 
of $7,521, which is reduced by a VA reimbursement of $1,040.  

3.  For the month of November 2005, it is reasonable that 
some part of the corpus of the Appellant's estate be consumed 
for her maintenance; by March 2006 she had depleted her bank 
account assets to pay for such basic living expenses as house 
payments ($550 a month), utilities, and groceries.

4.  Beginning December 1, 2005, the Appellant's countable 
income has exceeded the applicable maximum annual income 
limits set by law of $7,094 effective December 1, 2005.   


CONCLUSIONS OF LAW

1.  The Appellant's net worth, for the month of November 
2005, is excessive for receipt of VA nonservice-connected 
death pension benefits.  38 U.S.C.A. § 1541 (West 2002); 
38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2009).  

2.  The Appellant's countable income, for the period 
beginning December 1, 2005, is excessive for receipt of VA 
nonservice-connected death pension benefits.  38 U.S.C.A. 
§ 1541 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  

Under the circumstances presented in this case, it is not the 
factual evidence that is dispositive of the present appeal, 
but rather the application of the law and regulations to the 
undisputed facts.  In such cases, the VCAA is not applicable.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(regarding entitlement to recognition as surviving spouse for 
purposes of reinstatement of death pension benefits, neither 
the duty to assist or the duty to notify provisions of VCAA 
are implicated when question is limited to interpretation and 
application of a statute).  

In any case, pre-adjudication VCAA compliant notice was 
furnished by a letter in December 2005, which notified the 
Appellant of the information and evidence not of record that 
is necessary to substantiate a claim for death benefits, 
which information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.

Further, under 38 U.S.C.A. § 5103A, VA made reasonable 
efforts to assist the Appellant in obtaining evidence 
necessary to substantiate the claim.  She was afforded a 
personal hearing before the undersigned Veterans Law Judge in 
September 2009 and she has submitted various statements 
concerning her income, assets, and expenses. 

The Appellant has not identified any pertinent evidence for 
the RO to obtain on her behalf.  As the decision regarding 
nonservice-connected death pension benefits is not based on 
medical evidence but on income and net worth information, a 
medical examination or medical opinion is not required under 
38 C.F.R. § 3.159(c)(4).  

As the Appellant has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Appellant in developing the facts pertinent to the claim 
is required to comply with the duty to assist.



II.  Merits of the Claim

Legal Criteria

Basic entitlement to VA nonservice-connected improved death 
pension benefits exists if: (i) the veteran had qualifying 
service (a veteran who served during wartime); or (ii) the 
veteran was, at time of death, receiving or entitled to 
receive compensation or retired pay for a service-connected 
disability based on service during a period of war; and (iii) 
the surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
applicable maximum annual pension rate specified in 38 C.F.R. 
§ 3.23.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

Pension payable to a surviving spouse shall be denied or 
discontinued when the corpus of the estate of the surviving 
spouse is such that under all the circumstances, including 
consideration of the surviving spouse's income and the income 
of any child for whom the surviving spouse is receiving 
pension, it is reasonable that some part of the corpus of the 
estate be consumed for the surviving spouse's maintenance.  
38 U.S.C.A. § 1541, 1543; 38 C.F.R. § 3.274(c).

The terms "corpus of estate" and "net worth" mean the 
market value, less mortgages or other encumbrances, of all 
real and personal property owned by the claimant, except the 
claimant's dwelling (single family unit), including a 
reasonable lot area, and personal effects suitable to and 
consistent with the claimant's reasonable mode of life.  38 
C.F.R. § 3.275(b).

The purpose of VA pension benefits is to provide a 
subsistence income for the surviving spouses of veterans of a 
period of war who were totally disabled.  Pension benefits 
are based upon total family income, and the amount of pension 
benefits is adjusted based upon the number of dependents the 
Appellant supports.  Recipients of pension income are 
required to report any changes in income and net worth, and 
number or status of their dependents in a timely fashion.  38 
U.S.C.A. §§ 1541, 1542 (West 2002).  

Under the law, the maximum annual rate of Improved 
(nonservice-connected) death pension payable to a surviving 
spouse varies according to the number of dependents.  38 
U.S.C.A. §§ 1503, 1541; 38 C.F.R. §§ 3.3(b)(4), 3.23, 3.273.  

The rate of pension payable to an entitled payee is based on 
the amount of countable income received.  Pension is payable 
at a specified annual maximum rate, which is reduced on a 
dollar for dollar basis by income on a 12-month annualized 
basis.  38 U.S.C.A. §§ 1503, 1541; 38 C.F.R. §§ 3.3 and 3.23.

The maximum annual rate of pension is established by statute 
every year and is reduced by the surviving spouse's countable 
annual income.  "Annual income" includes the surviving 
spouse's own annual income.  38 C.F.R. § 3.23(d)(5).

Recurring income means income which is received or 
anticipated in equal amounts and at regular intervals, and 
which will continue throughout an entire 12-month 
annualization period; the amount of recurring income will be 
the amount received or anticipated during a 12-month 
annualization period.  38 C.F.R. § 3.271(a)(1).  The amount 
of any recurring income received by a beneficiary shall be 
added to determine the beneficiary's annual rate of income 
for a 12-month annualization period commencing at the 
beginning of the 12-month annualization.  38 C.F.R. § 
3.273(d).

For purpose of calculating pension benefits, total income may 
be reduced by amounts equal to amounts paid by a surviving 
spouse for unreimbursed medical expenses, to the extent that 
such amounts exceed five percent of the applicable maximum 
annual pension rate for the surviving spouse as in effect 
during the 12-month annualization period in which medical 
expenses were paid.  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 
3.272(g).  

Total income may also be reduced by amounts equal to amounts 
paid by a surviving spouse for the expenses of last illness 
and burial of the veteran.  38 U.S.C.A. § 1503(a)(3); 
38 C.F.R. § 3.272(h).  

The maximum annual rate of improved death pension for a 
surviving spouse with no dependents is $6,814 effective 
December 1, 2004; $7,094 effective December 1, 2005; $7,329 
effective December 1, 2006; $7,498 effective December 1, 
2007; and $7,933 effective December 1, 2008.  See 38 C.F.R. § 
3.23(a)(5).  The maximum annual pension rate is now published 
in the Compensation and Pension Service's manual, M21-MR, 
Part V subpart iii, Chapter 1, section E, paragraph 29, and 
is to be given the same force and effect as published in VA 
regulations.  38 C.F.R. 
§ 3.21.

Analysis

The Appellant expressed disagreement with the RO's decision 
denying her pension benefits on the basis that her countable 
income was excessive.  In statements and testimony, she 
claims that although she lives meagerly, she finds difficulty 
to "make ends meet".  She states that she does not have 
enough income to file income taxes and that she has 
significant medical expenses.  

The record shows that the Veteran had honorable service 
during and after the Korean War.  To this extent only, the 
Appellant has met the requirements for death pension benefits 
as pertaining to the Veteran's military service.  

According to the Appellant's application for death pension 
benefits, filed in November 2005, she had a net worth of 
$9,500 in cash/bank accounts.  Thus, the evidence 
demonstrates that, at least at the time of the filing of the 
death pension claim, the Appellant had not met the 
requirements for death pension benefits as pertaining to her 
net worth, given that it is reasonable that some part of the 
corpus of her estate be consumed for her maintenance.  And 
evidently, she had indeed used her bank assets in the period 
just after the Veteran died in November 2005.  At her hearing 
in September 2009, she testified that what had been in her 
bank account was now depleted to pay for such basic living 
expenses as house payments ($550 a month), utilities, and 
groceries.  

The Appellant did not indicate exactly when her bank assets 
were depleted, however, so the question of precisely when she 
met the requirements for death pension benefits as pertaining 
to her net worth is unresolved.  It appears that it was 
depleted by the time she filed an Improved Pension 
Eligibility Verification Report in March 2006, as she listed 
no net worth at that time.  In any case, for the period 
beginning December 1, 2005, the evidence demonstrates that 
the Appellant does not meet the annual income requirements 
for receipt of death pension benefits.  That is, her 
countable income exceeded the maximum annual limit set by 
law.  

In her application for death pension benefits received in 
November 2005 and in testimony, the Appellant reported that 
she had recurring monthly income from Social Security (the 
reported amounts varied) and the Veteran's retirement from 
Mack Trucks of $69.94 per month (or $839.28 annually).  
Documentation from the Social Security Administration 
indicates that effective December 1, 2005, she received $546 
and $880.50 per month (or $17,118 annually).  This income, 
which amounts to $17,957.28 annually, is not listed as a 
source that may be excluded from income in determining 
countable income for pension purposes.  38 C.F.R. § 3.272.  

The Appellant's income, therefore, far exceeds the maximum 
annual pension limits set by law of $7,094 effective December 
1, 2005, for a surviving spouse without dependents.  As 
noted, all family income is counted in determining 
entitlement to death pension.  

The law provides that a claimant's countable income for 
pension purposes may be reduced by payment of unreimbursed 
medical expenses and by unreimbursed last expenses of the 
Veteran.  By statement, telephone, or testimony, which was 
received in November 2005, March 2006, September 2006, 
October 2006, and September 2009, the Appellant has submitted 
evidence of unreimbursed medical expenses and last expenses 
of the Veteran.  Except for burial expenses, the medical 
expenses were not accompanied by any evidence to verify such 
payments were made, such as receipts.  In any case, the last 
expenses (burial) amounted to $7,521; however, the Appellant 
was reimbursed by VA for part of those expenses in January 
2006 in a payment of $1,040 ($300 burial and $740 
transportation expenses).  Thus, the Appellant's unreimbursed 
last expenses were $6,481.  As for her unreimbursed medical 
expenses, the most comprehensive, itemized list was received 
in October 2006, which included expenses such as Medicare, 
private medical insurance, supplementary health insurance, 
doctor office visits, transportation for medical purposes, 
and medicines.  The period in which these were paid was from 
November 2005 through October 2006, and the sum was 
$4,493.64.  For VA pension purposes, only that amount that 
exceeds five percent of the maximum annual pension rate, or 
$354 (i.e., five percent of $7,094), is countable.  Thus, 
$4,139.64 is the total of unreimbursed medical expenses 
considered in reducing the income of the Appellant.  

When using the foregoing medical expenses ($4,139.64) and 
last expenses of the Veteran ($6,481) in the total amount of 
$10,620.64, to reduce the Appellant's income of $17,957.28, 
her countable income would still be in excess of the maximum 
annual limit of $7,094 effective December 1, 2005, for 
receipt of death pension.  

As the evidence shows that the Appellant's household income 
for the period beginning December 1, 2005 exceeds the income 
limits for the purpose of payment of Improved nonservice-
connected death pension benefits, the Appellant does not meet 
the eligibility requirements for death pension benefits.  It 
is noted that she has not furnished evidence of income and/or 
expenses for the annualization period after October 2006.  
The Appellant may reapply for death pension benefits in the 
future should her income decrease or her medical expenses 
increase, and her potential entitlement will be determined in 
light of the facts then of record.  At this time, however, 
the income information of record does not show that for the 
period beginning December 2005 the Appellant meets the 
eligibility requirements for pension benefits.


ORDER

As the net worth of the Veteran's surviving spouse is 
excessive for the month of November 2005, for purpose of 
payment of nonservice-connected death pension benefits 
administered by the Department of Veterans Affairs, the 
appeal is denied.  

As the income of the Veteran's surviving spouse is excessive, 
for the period beginning December 1, 2005, for purpose of 
payment of nonservice-connected death pension benefits 
administered by the Department of Veterans Affairs, the 
appeal is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


